Citation Nr: 0612092	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-07 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to service connection for conditions of the 
right shoulder, bilateral knees, bilateral ankles, bilateral 
hips, neck, bilateral wrists, right elbow and the hand.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for coronary artery 
disease (claimed as heart condition).

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September January 1966 
to January 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which granted service connection 
for hemorrhoids, evaluated as noncompensable, and denied the 
remaining issues on appeal.  


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's hemorrhoids are large, thrombotic, irreducible 
or have excessive redundant tissue.  

2.  The competent medical evidence does not demonstrate that 
the veteran's depression or coronary artery disease are 
related to his active duty.

3.  The competent medical evidence does not demonstrate that 
the veteran currently has conditions of the right shoulder, 
bilateral ankle, bilateral wrists, right elbow or hands.

4.  The competent medical evidence does not demonstrate that 
the veteran's service-connected hemorrhoids, his sole service 
connected disorder, is sufficiently disabling as to preclude 
securing or following substantially gainful employment due to 
the condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2005).

2.  Service connection for conditions of the right shoulder, 
bilateral knees, bilateral ankles, bilateral hips, neck, 
bilateral wrists, right elbow and the hand is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

3.  Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  Service connection for coronary artery disease (claimed 
as heart condition) is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

6.  The requirements for a total disability evaluation based 
on individual unemployability have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all evidence of record, which contains 
service medical records, post-service medical records, and 
the veteran's statements.  These records will be cited as 
needed.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Initial Compensable Evaluation for Hemorrhoids

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When the veteran initiated this appeal, he was appealing the 
original assignment of a disability evaluation following an 
award of service connection.  Thus, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Rating Schedule provides that mild or moderate 
hemorrhoids warrant a noncompensable rating and large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent occurrences, warrant a 10 percent 
rating.  Diagnostic Code 7336.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is clearly against the 
veteran's claim for an increased initial evaluation for 
hemorrhoids.  The competent medical evidence is negative for 
any indication that the veteran's hemorrhoids are large or 
thrombotic, or irreducible with excessive redundant tissue.  
The report of a June 2004 VA examination notes that on 
examination the veteran had no thrombosed hemorrhoids or 
visible external fissures, providing highly probative 
evidence against this claim.  

Post-service medical records, as a whole, support the 
findings of the 2004 VA examination and are found to overall 
provide more evidence against this claim. 

The veteran stated during the June 2004 VA examination that 
he had hemorrhoids occasionally, the most recent about one 
month earlier; bleeding with every bowel movement; and had 
never had hemorrhoids excised.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as one addressing whether a service-
connected disability satisfies diagnostic criteria.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertions do not constitute competent medical 
evidence that his service-connected hemorrhoids warrant the 
claimed initial compensable evaluation.  The service and 
post-service medical record, as a whole, provides evidence 
against the veteran's claim.     

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R.  § 3.303(d).

Certain chronic diseases, including arthritis and heart 
disease, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, January 1969.

As indicated above, where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has considered the veteran's contentions with 
respect to each of the service connection claims.  However, 
as a layperson, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinions that the claimed conditions began in 
service or that they are otherwise related to service is not 
a sufficient basis for awarding service connection.  
Similarly, the veteran's own personal opinions are not a 
sufficient basis to find that he has a current diagnosis of a 
claimed condition.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for conditions of the 
bilateral knees, bilateral hips, neck, and for depression.  

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to the 
knees, hips, neck or for depression.  There is no evidence of 
pertinent complaints, symptoms, findings or diagnoses within 
one year of the veteran's separation from service.  Because 
these claimed conditions were not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  Because 
these claimed conditions were not seen within one year of the 
veteran's separation from service, presumptive service 
connection is not warranted.  

Current VA and private treatment records include diagnoses of 
degenerative changes and degenerative joint disease of the 
knees, hips and neck many years after service.  Private post-
service treatment records include a diagnosis of depression, 
moderate, dated in December 1999, also many years after the 
veteran's active duty.  

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no competent medical evidence, located in 
VA or private post-service medical records, linking the 
veteran's current conditions of the knee, hips, neck, or 
depression to his service.  

The Board finds that service and post-service medical records 
provide very negative evidence against these claims, 
indicating that the disorders did not begin until years after 
service in January 1968, more than 35 years ago.

With regard to the heart condition, the veteran's service 
medical records do show that he complained of chest pain on 
one occasion, that was determined to be a myalgia from a 
recent viral infection.  However, the service medical records 
are overall negative for pertinent evidence of a heart 
condition.  There is no evidence of pertinent complaints, 
symptoms, findings or diagnosis within one year of the 
veteran's separation from service.  Because coronary artery 
disease was not seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  Because coronary artery 
disease was not seen within one year of the veteran's 
separation from service, presumptive service connection is 
not warranted.  

VA treatment records dated in July 2002 diagnose coronary 
artery disease.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no competent medical evidence, however, located in 
the VA or private medical records, linking the veteran's 
current coronary heart disease to his service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
conditions of the right shoulder, bilateral ankles, bilateral 
wrists, right elbow and hand.  Simply stated, the record 
contains no private or VA records demonstrating that the 
veteran presently suffers from these conditions.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Unemployability Due to the Service-Connected Disorder

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from securing and following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran's sole service-connected disability is 
hemorrhoids, evaluated as noncompensable.  Accordingly, the 
veteran does not meet the very basic criteria for 
consideration for entitlement to TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a).

In addition, the Board finds that an extraschedular grant of 
TDIU is not warranted. 38 C.F.R. § 3.321(b).  The record 
contains no evidence that the veteran's service-connected 
hemorrhoids result in marked interference with employment 
beyond that contemplated by the rating schedule, or frequent 
periods of hospitalization that would render impractical the 
application of the rating schedule.  The veteran has 
submitted no employment records demonstrating an inability to 
work due to his hemorrhoids, or showing missed work due to 
doctors' appointments for treatment of hemorrhoids

Again, the Board observes that as a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as whether a service-connected disability 
renders him unemployable under VA criteria.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
his service-connected hemorrhoids result in individual 
unemployability for VA purposes.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, March 2003 
and January 2005; a rating decision in May 2003; a statement 
of the case in October 2003; and supplemental statements of 
the case in July 2004 and May 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

A March 2003 VA Form 119 documents the RO's attempts to 
obtain National Guard medical records dated from 1982 to 
1995, and concludes that they are unavailable.  The Board is 
aware that in such a situation it has a heightened duty to 
assist a claimant in developing his or her claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA also obtained a medical examination with respect to the 
veteran's hemorrhoids in June 2004.  The veteran failed to 
report for a VA examination in April 2005, and a hearing 
before a Veterans Law Judge in July 2004, during which he 
would have had the opportunity to provide details about his 
claims. 

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), the "duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.

In light of the foregoing, VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

An initial compensable evaluation for hemorrhoids is denied.

Service connection for conditions of the right shoulder, 
bilateral knees, bilateral ankles, bilateral hips, neck, 
bilateral wrists, right elbow and the hand is denied.

Service connection for depression is denied.

Service connection for coronary artery disease (claimed as 
heart condition) is denied.

A total disability evaluation based on individual 
unemployability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


